Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okude et al. (hereafter Okude)(US PgPub 2010/0241857).
Regarding claim 1, Okude discloses a vehicle authentication device provided in a vehicle (see Title and Figures 4-6), the vehicle authentication device comprising: an electronic control unit configured to display predetermined verification information on a display device provided in the vehicle at a predetermined timing such that the verification information is visible to a user inside a vehicle cabin (Figure 5, Elements 11, 13a, 13b and Paragraph 0133 where the display unit of the vehicle displays a QR code including a PIN code), the electronic control unit being configured to receive, via an information processor possessed by the user (Figure 5, Element 20a), information on an operation performed by the user after the verification information is displayed, the electronic control unit being configured to 
Regarding claim 3, Okude discloses wherein the electronic control unit is configured to display the verification information at a position on the display device at which the verification information is visible to the user sitting on a driver seat (Figure 5, Elements 11, 13a, 13b and Paragraph 0133 where the display unit of the vehicle displays a QR code including a PIN code to a driver of the vehicle).
Regarding claim 4, Okude discloses wherein, when the electronic control unit determines that the information processor is present inside the vehicle cabin, an engine or a power supply of the vehicle is started (Paragraphs 0129-0136 where vehicle control functions are authorized using the paired portable device).
Regarding claim 5, Okude discloses wherein the electronic control unit is configured to display the verification information on the display device at random for each timing (Figure 6 and Paragraphs 0129-0136 where the user presses the switch at random timing to generate the PIN code).
Regarding claim 6, Okude discloses wherein the timing is a point of time when a series of operations of unlocking, opening, and closing of a door of the vehicle are completed (Figure 6 and Paragraphs 0129-0136 where the user presses the switch at random timing after entering the vehicle).
Regarding claim 8, Okude discloses wherein the electronic control unit is configured to display the verification information on the display device with luminance lower than luminance of other pieces of information (Figures 4-6 and Paragraphs 0129-0136 where the QR code is displayed with variable luminance).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Okude and in view of Clapper (US PgPub 2002/0080942).
Regarding claim 2, Okude discloses wherein: the verification information is a digit string or a text string (Figures 4-6 and Paragraphs 0129-0136 where a PIN is a digit string).  Okude does not specifically disclose wherein the electronic control unit is configured to receive, via the information processor, utterance information on an utterance made by the user as the information on the operation; and the electronic control unit is configured to determine that the information processor is present inside the vehicle cabin, when the utterance information matches the verification information.  In the same field of endeavor, Clapper discloses user identification using voice PIN where a user provides his or her PIN through a phone and the phones voice recognition system processes the voice PIN command (Figure 3 and Paragraph 0023).
. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okude in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claim 7, Okude does not specifically disclose wherein the information processor is a device configured to be put on an earhole of the user and to authenticate the user based on a property of echo in the earhole.  AAPA discloses earhole echo user authentication using a mobile device (Paragraph 0004 of applicant’s specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the earhole echo user authentication using a mobile device of AAPA to the system of Okude, motivation being to provide an alternative user authentication method that provides greater accuracy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687